Citation Nr: 1716022	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-41 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an n increased rating on an extraschedular basis under 38 C.F.R. § 3.321(b) for bilateral hearing loss, to include the combined effects of service-connected hearing loss and tinnitus.

(The issue of entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code, is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2012 by the undersigned.  A transcript is associated with the claims file.

In June 2016, the Board issued a decision denying an initial compensable schedular rating for bilateral hearing loss.  The Board also remanded the matter of entitlement to an extraschedular rating for bilateral hearing loss under 38 C.F.R. § 3.321(b), to include for the combined effects of service-connected hearing loss and tinnitus, to the Agency of Original Jurisdiction (AOJ) for further development.  The case has since returned to the Board for the purpose of appellate disposition.  


FINDINGS OF FACT

The Veteran's schedular rating is commensurate with his average earning capacity impairment due exclusively to his service connected hearing loss and the combination of hearing loss and tinnitus.



CONCLUSION OF LAW

The criteria for an extraschedular rating under 38 C.F.R. § 3.321 for bilateral hearing loss, to include the combined effects of bilateral hearing loss and tinnitus, are not met. 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). 

The appeal arises from the initial evaluation following the grant of service connection. It has been held that once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A.

Service treatment records are associated with the claims file, as are post-service VA examination and treatment records. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Veteran's claim was referred to the Director of Compensation Service in 2016 for an opinion on whether an extraschedular rating is warranted, in compliance with the Board's June 2016 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that that the RO has substantially complied with the June 2016 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial, Compensable Rating for Bilateral Hearing Loss, on an Extraschedular Basis

The Veteran has alleged that he is entitled to consideration for an extraschedular rating for his bilateral defective hearing, as his hearing loss combined with his service-connected tinnitus rendered him unable to hear and significantly affected his employability.

The Veteran is currently service connected for tinnitus, rated as 10 percent disabling and bilateral hearing loss, rated noncompensable, for a combined rating of 10 percent.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury. Id. at 363; 38 C.F.R. § 4.1.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal. See Floyd v. Brown, 9 Vet. App. 88 (1996). Here, in June 2016, the Board remanded this claim for extraschedular consideration and in August 2016, the Director rendered a decision that an extraschedular evaluation was not warranted. See August 2016 Administrative Review decision. Thus, the Board can consider entitlement to a higher initial rating on an extraschedular basis. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Additionally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of 38 C.F.R. § 3.321(b)(1) provides for referral of extra-schedular consideration based on the collective impact of multiple disabilities."

There is little guidance on adjudicating entitlement to extraschedular ratings once the Director has provided the initial review.  In Kuppamala, the Court held that the standard for determining entitlement to an extraschedular rating was that such a rating would be commensurate with average earning capacity impairment due exclusively to the service connected disability or disabilities.

The March 2009 VA examiner noted that the Veteran described difficulty hearing and understanding conversations, particularly in the presence of background noise. The Veteran described similar symptoms, such as difficulty hearing in noisy environments in the April 2010 and April 2013 VA examinations.  In a October 2010 letter, the Veteran specifically asserted that the VA audiological examinations did not provide an accurate picture of his hearing loss because they were conducted in a quiet and controlled environment; while his hearing problems occurred in noisy environments, causing him to no longer be able to work as a construction project manager where it was imperative to hear well with background noise.  

Furthermore, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). 

In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). 

Recently the Court has held that the schedular criteria for rating hearing loss contemplate the functional impairment associated with that percentage of disability.  Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319 (Mar. 6, 2017).  

The Veteran has essentially asserted that the schedular rating is not commensurate with the average impairment of his earning capacity.  In this regard, he has argued that he is entitled to Vocational Rehabilitation benefits, because his service connected disabilities cause a serious employment handicap not withstanding his combined 10 percent rating.  VA's vocational experts; however, have found this not to be the case.  They pointed to evidence that the Veteran has been able to maintain a full time work schedule and been successful in a college program.

The VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment. Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations in noisy environments is a factor already contemplated in the regulations and rating criteria as defined. Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Veteran has provided testimony that his hearing loss and tinnitus have made it difficult to be employed and that he has not had a job in many years. In this regard, the Board notes that he is competent to give evidence about what he experiences. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Importantly, however, in a May 2011 statement, the Veteran indicated that he successfully completed real estate courses and had passed the state real estate licensing examination in February 2011.  The Board notes that the Veteran was able to complete these accomplishments despite his hearing loss and tinnitus.  Furthermore, the Veteran did not indicate that his hearing loss and tinnitus was preventing him from working in real estate, but that he was not able to work due to being unable to pay the fees to have desk space with a broker.  The evidence indicates that the current noncompensable rating for hearing loss and 10 percent rating for tinnitus, for a combined overall rating of 10 percent, appropriately addresses the functional impact the Veteran's disabilities have on his occupation. 

Finally, as noted, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced. Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The correct focus in determining whether a combined extraschedular rating is warranted is whether the service connected disabilities have combined impact that is greater than the combined schedular rating. Cantrell v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 537 (Apr. 18, 2017). The Veteran has reported occupational impairment, including not working for many years; but he has reported little in the way of impairment from the hearing loss or tinnitus.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment over and above that which is contemplated in the combined schedular rating of 10 percent. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). The Board therefore has determined that entitlement to an extraschedular rating under 38 C.F.R. § 3.321 for bilateral hearing loss, to include the combined effects of bilateral hearing loss and tinnitus, is denied.


ORDER

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321 for bilateral hearing loss, to include the combined effects of bilateral hearing loss and tinnitus, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


